Citation Nr: 1647156	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to the service-connected psychiatric disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected psychiatric disability.

3.  Entitlement to service connection for bilateral eye disability manifested by blurred visual acuity.

4.  Entitlement to service connection for restless leg syndrome.

5.  Entitlement to service connection for a disability manifested by sinus congestion. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 1988.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal was previously before the Board in February 2015.  At that time, the Board remanded the aforementioned issues and a claim for service connection for a psychiatric disability including posttraumatic stress disorder.  In a February 2016 rating decision, the RO granted service connection for a psychiatric disability.  The Veteran has filed a timely notice of disagreement regarding the ratings assigned.  VBMS and the Veterans Appeals Control and Locator System (VACOLS) reflect the RO is aware of the notice of disagreement and that the matter is pending development.  

Social Security Association (SSA) records were associated with the record after the supplemental statement of the case was issued.  This evidence is not pertinent to the issues decided herein, however.  As such, there is no need to remand the appeal for RO consideration of that evidence.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The issues of entitlement to service connection for IBS, GERD, and bilateral eye disability are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Restless leg syndrome has not been present during the pendency of the claim.

2.  Chronic sinus congestion was not present in service and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C.A. § 1131(West 2014); 38 C.F.R. § 3.303 (2016).  

2.  The criteria for service connection for a disorder manifested by sinus congestion have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and probative evidence as to whether the Veteran has restless leg syndrome and whether a disorder manifested by sinus congestion is related to service has been obtained.  

In this regard, the Board notes that VA obtained medical opinions from a VA physician in November 2015.  The Board finds the opinions are adequate as each is supported by rationale and is consistent with the record.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board notes that the examiner did not explicitly address the Veteran's reported in-service exposure to sand particles and noxious oils or the reported symptoms of leg agitation.  However, the record demonstrates that the examiner considered those histories.  In this regard, the Board notes that the instructions provided to the examiner specifically list the exposure and reported history of leg agitation during service.  Additionally, the examiner determined the Veteran did not have restless leg syndrome; as such, it is immaterial what symptoms the Veteran reports during service.  Regarding the exposure to particles and fumes in service, the record is absent any competent evidence that exposure to sand or noxious oil can result in the later development of a disability manifested by sinus congestion.  As such, the Board finds the examiner's failure to explicitly discuss the exposure is not prejudicial, particularly as the record indicates that the exposure was considered.  

Accordingly, the Board will address the merits of the appellant's appeal.


Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis: Restless leg Syndrome

The Board has carefully reviewed the evidence of record but finds no probative evidence of restless leg syndrome.  The Veteran has reported symptoms of restless leg syndrome and a March 2015 VA sleep study "suggested the possibility" of restless leg syndrome.  The record does not suggest that the Veteran is competent to render a diagnosis of restless leg syndrome, however, and the medical record does not reveal any medical finding or diagnosis of restless leg syndrome.  In this regard, the Board notes that VA examination in November 2015 determined the Veteran did not have restless leg syndrome.  

The Veteran has reported diagnosis of restless leg syndrome prior to 2004 and in 2006, at which time he was prescribed Gabapentin.  Although the Veteran is competent to report his medical history, the Board finds it is not credible as it is inconsistent with the medical record.  Review of the entire record reveals no diagnosis of restless leg syndrome or history of restless leg syndrome when the Veteran is asked about his prior medical history, and the medical evidence indicates that the Veteran was prescribed Gabapentin for peripheral neuropathy.  

Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Analysis:  Disorder Manifested by Sinus Congestion

The April 1998 Reserve examination record reveals normal clinical findings and negative history as to symptoms suggestive of a chronic sinus disorder, including sinusitis, hay fever, or chronic or frequent colds. 

An August 2005 private treatment record reveals a diagnosis of rhinitis.  

A November 2005 private treatment record reveals the Veteran's history that his "sinus [was] bothering him" for one to two months.  He reported pain and pressure with congestion of the maxillary sinus.  The diagnosis was chronic sinusitis.  A December 2005 private medical statement reports the Veteran's history of sinus problems for "about 20 years."  He reported frequent headaches, postnasal drainage, facial pressure, and nasal congestion with swelling around the eyes.  Nasal endoscopy showed left nasal septal deviation.  The finding was that the posterior nasal septum was shorter than routinely seen.  The record notes that a computerized tomography scan would be obtained.  

A January 2006 treatment record reveals the Veteran's history of congestion and cough.  He reported a sinus infection.  The diagnosis was sinusitis.  

A record of September and December 2007 VA treatment reveals the Veteran's history of chronic sinus drainage.  He also reported a nonproductive cough, intermittent headache, and burning sensation in the nose.  The diagnosis was atopic sinusitis.    

A September 2008 VA treatment record reveals a diagnosis of atopic rhinitis.  An October 2008 private medical statement reports the Veteran's 20-year history of problems with sinuses and allergies.  He reported postnasal drainage, occasional sneezing fits, and redness and irritation of the eyes.  The diagnosis was perennial allergic rhinitis.  

A June 2014 VA treatment record reveals treatment for acute sinusitis.  
A January 2015 VA computerized tomography (CT) report indicates that a CT scan was performed to determine if the Veteran had chronic sinusitis.  The imaging revealed no active sinusitis.

A November 2015 VA examination record reveals the Veteran's history of difficulty breathing, sinus pressure and pain, headaches, nausea, and postnasal drainage in 1986, at which time he was treated with antibiotics.  He reported that the symptoms never improved but persisted for the next two years of service and after service.  The examiner determined that the Veteran did not have chronic sinusitis based on the normal CT in January 2015.  The examiner then determined that it was less likely than not that the allergic rhinitis was related to service.  The examiner noted that the Veteran denied ear, nose, or throat trouble, hay fever, sinusitis, and frequent cold in April 1998 and that medical records dated from April 1998 to December 2005, when the Veteran reported a 20-year history of symptoms, showed no evidence of allergic rhinitis.  The examiner added that the Veteran did not provide a truthful history of his substance abuse which was highly relevant to veracity and that the Veteran did not report his substance abuse to his medical care until after rehabilitation in 2006, which "invalidate[d] many of the diagnoses made in the time frame."  The examiner reported that the medical records showed a pattern of reporting by the Veteran that all of his problems started in military service regardless of the time he first reported them.  The examiner noted that the Veteran provided detailed history of his military service years but claimed poor recollection for events from 1988 to 1998, which suggested he was healthy and indicated that it was less likely that the Veteran would have these conditions from ages 19 to 23 but no new medical problems from 1998 to 2015, as he aged.  The examiner added that the 1998 Reserve examination proved the Veteran was healthy during service.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a disorder manifested by sinus congestion.  Initially, the Board finds that a preponderance of the evidence shows that the claimed disability was not present until after the Veteran's discharge from service.  The Veteran denied symptoms suggestive of a sinus disorder and clinical examination was normal in April 1998, and the first diagnosis and histories of symptoms dates many years after discharge from active service in 1988.  In this regard, the Board notes that the initial diagnosis of rhinitis dates in 2005, at which time the Veteran reported having symptoms for one to two months.  In addition, the record includes a VA examiner's probative opinion that the claimed disability was not incurred during service.  

The Veteran reports a history of symptoms during and since active service.  Although the Veteran is competent to report his symptomatic history, he is not competent to attribute the symptoms to a currently diagnosed disorder rather than a different disorder or to acute upper respiratory infections.  Furthermore, the current history of chronic symptoms since service is contradicted by the April 1998 Report of Medical History and the initial histories of record in November 2005.  In this regard, the Board notes that the earliest history of sinus symptoms of record places the onset to earlier in 2005.  In light of the foregoing, the Board finds the Veteran's history of chronic symptoms since active service is not probative evidence that a current disorder manifested by sinus congestion began in service.  In sum, the Board finds the preponderance of the evidence establishes that a disability manifested by sinus congestion was not present until after the Veteran's discharge from service.

The Board further finds the probative evidence does not suggest that a currently diagnosed disability is related to service, including in-service exposure to sand and noxious fumes.  A VA examiner has determined that the condition is not related to service, and there is no medical opinion of record linking a sinus disability to service.  Although the appellant might believe that he has a sinus disability related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinions against the claim are more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for restless leg syndrome is denied.

Service connection for a disability manifested by sinus congestion is denied.  


REMAND

Regarding the IBS and GERD claims, the Board finds opinions are needed concerning whether the claimed disabilities are related to the service-connected psychiatric disability. 

Regarding the eye claim, the Board finds an opinion should be obtained from a medical specialist to determine whether the eye disorder is related to service, notably the reported in-service injury.  Although an opinion was obtained in November 2015, the Board finds the record would be aided by a clarifying opinion.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the IBS.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the IBS was caused or permanently worsened by the service-connected psychiatric disability. 

If the examiner believes that the IBS was permanently worsened by the psychiatric disability, the examiner should attempt to identify the baseline level of disability that existed before the onset of aggravation.

The rationale for the opinion(s) must be provided, with consideration of the Veteran's December 2004 history that the "severity varies according to anxiety level" and May 2006 notation that, "anxiety and stress can actually worsen [IBS] symptoms"

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the GERD.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the GERD was caused or permanently worsened by the service-connected psychiatric disability. 

If the examiner believes that the GERD was permanently worsened by the psychiatric disability, the examiner should attempt to identify the baseline level of disability that existed before the onset of aggravation.

The rationale for the opinion(s) must be provided, with consideration of the Veteran's November 2005 history that the severity of his GERD varies with his stress.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  All pertinent evidence of record must be made available to and reviewed by an ophthalmologist or retinal specialist.  The medical professional should be requested to provide an opinion as to whether there is a 50 percent or better probability that the central serous retinopathy is etiologically related to service, including the reported in-service right eye injury, described as a hose hitting the right eye and spraying fluid, reported as antifreeze, in the eye.  

The rationale for the opinion(s) must be provided, with consideration of the noted visual acuity of 20/20 in May 1984 and April 1998, normal clinical findings in April 1998, initial history of onset of blurred vision in approximately October 2004, December 2004 private treatment record reporting a finding of retinal changes, June 2009 VA finding that the central serous retinopathy could be secondary to use of inhaled steroid, 2014 VA findings that the central serous retinopathy was questionably due to the reported in-service eye injury, and the November 2015 VA examination record.  

If the medical professional is unable to provide any required opinion, he or she should explain why.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the medical professional should identify the additional information that is needed.

5.  Undertake any additional development deemed necessary.

6.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


